DETAILED ACTION
This action is responsive to the Application filed on 8 October 2018. Claims 1-24 are pending in the case. Claims 1 and 11 are the independent claims.
This action is non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. The instant application has a complicated benefit chain as provided in the Application Data Sheet. Per MPEP 211.05(I)
To be entitled to the benefit of the filing date of an earlier-filed application, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed nonprovisional application or provisional application for which benefit is claimed); the disclosure of the invention in the prior application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a)  except for the best mode requirement. See Transco Prods., Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Accordingly, the disclosure of the prior-filed application must provide adequate support and enablement for the claimed subject matter of the later-filed application in compliance with the requirements of 35 U.S.C. 112(a)  except for the best mode requirement.

The earliest identified support for specific subject matter recited in the independent claims (after the first time period has ended, perform a perturbation analysis using the data collected during the first time period; display a perturbation stimulus on each of the plurality of computing device) has been found in provisional application serial number 62/569,909 filed 09 October 2017 page 4:
The methods and systems further involve then providing a PURTURBATION PROMPT which inspires the participant to adjust their answer, while again providing DYNAMIC INTERFACE with data that is tracked and stored over time, and providing a COUNTDOWN TIMER that puts temporal pressure on the participant to drive their behavior. The perturbation prompt is a fictional indication of an alternative view on the answer in many preferred embodiments. The value of a fictional indication is that the direction and magnitude of the PURTURBATION (with respect to the participants initial answer} can be varied across the pre-planned spectrum across trials and across the population, so as to capture a spectrum of behavioral data for processing and machine learning.
Accordingly, the claims of the instant application is afforded an effective filing date of 09 October 2017.
Acknowledgement of References Cited By Applicant
As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement(s) is/are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action.
Any entries which are lined through on the attached PTOL-1449 copies are addressed on the form itself with an examiner-identified comment.
Drawings
The drawings are objected to for a minor informality. The actual drawing of FIG 3 does not match the written description, with particular attention drawn to the loop from prior to decision (312) up to (302), as opposed to the description of FIG 3 starting at (page 28 line 2) that indicates the loop is made after decision (312) when no target has been selected.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes 
Specification
The specification is objected to for the following informalities:
The specification refers to U.S. Patent Application 16/059,658 in three different places, using at least two different names for the application (see (page 16 line 25), (page 46 line 13), and (page 48 line 1)); however the referenced patent application number is neither properly incorporated by reference, nor does it actually relate to the subject matter of the instant application. The first reference is clearly a typographical error and should be 16/059,698.  Examiner is unable to suggest an appropriate correction for the second reference which would match both the different application name and the requirements that the referenced material be published. The third reference may be corrected to either the first reference or the second reference, thus no specific suggestion may be made.Applicant is required to provide both appropriate corrections and an argument as to why the appropriate corrections should not be considered new matter.
The specification appears to have duplicative paragraphs which may have been the result of typographical error (compare (page 29 line 28 to page 30 line 4) to (page 31 line 14 to page 32 line 20)).
Applicant’s assistance is required in identifying and correcting any deficiencies in the disclosure discovered during prosecution.
Claim Rejections – 35 USC 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 19, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding dependent claim 9, the claim recites The system for interactive behavioral polling of claim 1, wherein user interaction data collected over each time period includes at least one selected from the group of a position of the slider, a speed of the slider, a trajectory of the slider, and a time delay between the prompt appearing on the display and a first motion of the slider.  Parent claim 1 fails to recite a slider and at best recites the data captured is reflecting the user's dynamic interaction with the dynamic user interface. 
One possible correction would be that claim 9 needs to additionally recite “wherein the user’s dynamic interaction with the dynamic user interface comprises manipulating a slider”.
Alternatively, claim 9 needs to depend from claim 4 which recites “the dynamic interface comprising a selection line with a slider configured to be moved along the selection line by the user.”
Regarding dependent claim 19
Regarding dependent claim 21, the claim recites The method for interactive behavioral polling of claim 11, further including a population curation process wherein the behavioral data is used to identify, from the plurality of users, a sub-population of users who are most likely to provide accurate responses to forecasting prompts. Parent claim 11 fails to recite “behavioral data”. Further the claim does not clearly describe a further step in the method of claim 11, but rather a named process and its intended result, thus how it is intended to further narrow the method is unclear. Perhaps what Applicant intends is “method…further including executing a population curation process…”
Regarding dependent claim 22, the claim inherits the deficiencies of its parent claim 21.
Regarding dependent claim 23, the claim recites The method for interactive behavioral polling of claim 11 further including a weighting process wherein the behavioral data is used to assign weighting factors to each of the plurality of users, the weighting factors being used in calculating the prediction. Parent claim 11 fails to recite “behavioral data”. Further the claim does not clearly describe a further step in the method of claim 11, but rather a named process and its intended result, thus how it is intended to further narrow the method is unclear. Perhaps what Applicant intends is “method…further including executing a weighting process…”
Regarding dependent claim 24, the claim inherits the deficiencies of parent claim 23.
Examiner Note
The disclosure as originally filed indicates a perturbation analysis is used to determine a perturbation stimulus to be presented (see e.g. (page 36 lines 29-33)); the stimulus itself could be fictional, real, or derived from the data (see e.g. (page 37 lines 10-17)), or even randomly selected (page 38 line 16). The disclosure makes clear (page 37 line 7) the primary goal is psychological – to inform them that a voice of authority and/or credibility has an alternate view to be considered. The purported need being met (e.g. page 8 line 19) exists a need for a more accurate and more consistent model of user confidence and conviction than traditional reporting, and enabling of real-time dynamic behavioral data (such as crowd data and/or swarm data) to be aggregated across populations in a manner that optimizes the Group Intelligence of a population, enabling significantly more accurate predictions, forecasts, and subjective recommendations) is not fully reflected in the claims.
The claims as presented require no specific relationship between the perturbation analysis and the perturbation stimulus presented; nor do the claims require any specific method for performing the perturbation analysis, thus it may be sufficient to determine that any perturbation stimulus (e.g. a nudge or push towards a specific result) should be presented. 
Additionally, it is noted that in at least one interpretation of the independent claims, the perturbation stimulus cannot have influenced the prediction presented (cannot have enabled a more accurate prediction) as the prediction is calculated based at least in part on data collected during at least the first time period (before the stimulus is ever presented).  
For purposes of rejection below, any teaching of determining and displaying some sort of feedback (whether or not it is false) which is intended to influence at least one user into changing their interaction behavior, regardless of the result, is presumed to teach the breadth of possible interpretations of after the first time period has ended, perform a perturbation analysis using the data collected during the first time period; display a perturbation stimulus on each of the plurality of computing device as recited in the independent claims.
Examiner further notes “Predicting the Future” by PULESTON et al. (Publication Date: September 2014. ESOMAR Publication Series Volume C14 Congress. ISBN 92-831-0276-2; included on IDS filed 10/08/2018) suggests that it is important to understand whether a user contributing to a prediction is relying on their own knowledge or relying on another’s opinion, which appears to be a primary motivation for the perturbation analysis and stimulus described in the instant application. The paper also describes specific experiments where groups were asked to make predictions independently, though some were “nudged” in various ways with the opinions of others.
PULESTON, page 10:
In total we tested out opinion nudges across 20 different topics and found that on average 9% of opinions could be shifted by a single other person’s opinion or comments but the effect did vary significantly and was linked to the available amount of information and received knowledge needed to make the judgement in the first place and the level of certainty. Figure 11 provides some examples.

Other relevant portions of PULESTON relate to using time limits and weighting individual contributions (see page 19), using historical performance to identify good predictors (see page 20), as well as noting that how much a person was willing to bet on a prediction was a good indication of how confident they were with their prediction accuracy (page 21).

PULESTON is not presently cited in the art rejections below as it is not needed (as there is no relationships between certain elements as identified above), however PULESTON may be relied upon in the future and Applicant may wish to address the reference in any arguments presented.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-8, 10, 11-13, 17-18, 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over ROSENBERG (Pub. No.: US 2016/0057182 A1) in view of KAPLAN (Patent No.: US 7,155,510 B1).
While reference ROSENBERG has both at least one common inventor and a common assignee with the instant application, the ROSENBERG reference is a printed publication that was published more than a year prior to the effectively-filed date of the claims of the instant application and thus may be applied as art under 35 USC 102(a)(1) which cannot be excepted under 35 USC 102(b)(1).
Regarding claim 1 (and similarly claim 11, the method performed by the system), ROSENBERG teaches the system ((abstract) Systems and methods for real-time collaborative computing and collective intelligence) for interactive behavioral polling (intended use of system) comprising:
a plurality of computing devices ( FIG 1: portable computing device 104), each including a display, a user interface, an interactive polling application running on the computing device ([0034] collaborative intent application “CIA”… enable the plurality of users, each engaging an interface of one of said computing devices 104, to jointly control a single graphical element, for example the movable pointer 210; [0036] each of the computing devices 104 comprises one or more processors capable of running the CIA routines and displaying a representation of the pointer 210 along with a plurality of graphical input choices 208), and configured for network communication ([0032] FIG 1 shows plurality of data exchanges between devices 104 and server 102);
server (FIG 1: central collaboration server 102) in networked communication with each of the plurality of computing devices ([0032] FIG 1 shows plurality of data exchanges between devices 104 and server 102), the server including at least one database and a server application running on the server ([0034] CCS 102 includes software and additional elements as necessary to perform the required functions. In this application, it will be understood that the term "CCS" may be used to refer to the software of the CCS 102 or other elements of the CCS 102 that are performing the given function [0117] makes clear there is a database used for storage of user/swarm information for CCS 102), 
wherein the system is configured to:
display, on each of the computing devices, a first prompt and a dynamic user interface for capturing a user's dynamic response to the first prompt ([0034] enable the plurality of users, each engaging an interface of one of said computing devices 104, to jointly control a single graphical element, for example the movable pointer 210, through real-time group-wise collaboration; [0039] FIG. 2, an exemplary display interface 200… prompt bar 202 [0043] the CIA software running on each computing device 104 is configured to display a graphical display interface 200 that includes at least one graphical pointer 210 and the plurality of spatially arranged graphical input choices 208. );
during a first time period ([0052] Each answer session is generally limited in total time by the underlying software of the present system 100 [0053] countdown clock is provided; note however that data is collected during the entire countdown period; interpreting “first time period” as some portion of the total time for the session), collect and store data from each of the plurality of computing devices reflecting the user's dynamic interaction with the dynamic user interface in response to first prompt ([0066] Whatever the input method used (mouse, touchscreen, tilt, eye-tracking, or brain-tracking), the system is configured such that the user intent vector is communicated by the CIA, running on the user's computing device 104, to the Central Collaboration (CCS) 102. The CCS 102 collects the user intent vectors from the plurality of users (via their separate computing devices 104), and then derives a group intent vector that represents the collective will of the group at that time; note that because the entire session may be replayed [0090], the data  for each user (the user intent vectors) in the session must necessarily be stored [0091] in order to replay the session; for one example, see [0060] frequent tapping. In many such embodiments, the maximum force is applied for only a short time following each tap (for example 0.5 seconds) and then fades away over a subsequent period of time (for example 3 to 5 seconds).);
after the first time period has ended, perform a analysis using the data collected during the first time period ([0069] the group intent vector can be computed from the plurality of user intent vectors as a simple average, or may be computed as a weighted average in which some users have more influence on the resulting collective group intent; analysis is required to determine which users should have more or less influence on result, such as to determine who has “constructive input” and who has “destructive input” [0070] users who are supportive to the emerging consensus are determined computationally by the CCS 102 by repeatedly comparing each user's user intent vector with the group intent vector …synchronicity may be for a moment of time or for an entire session); 



calculate a prediction based at least in part on data collected from the plurality of computing devices during at least one of the time periods ([0077] the swarm’s collective will for controlling pointer provides a response to the question; interpreting “prediction” as the “group result” for the prompt, particularly as there is no limit on what the prompt may be instructing the group of users to decide, thus if the question is posed “Will X win” the options “Yes” or “No” are predictions, if the question is posed differently, the result might be described using a different adjective; note that there are no restrictions on the type of question asked or the format of the responses available for selection); and
display the prediction on at least one computing device (FIG 4, [0077] the graphical display includes the answer window 412 including the prefix text 402 "UNUM says:" along with the chosen target).
ROSENBERG clearly teaches [0030] users collaboratively control a graphical pointer 210 in order to collaboratively answer questions or otherwise respond to prompts. In one embodiment, each individual user ("participant") engages the user interface on a computing device 104, conveying his or her individual real-time will in response to a prompt such as a textually displayed ( or audibly displayed) question as well as in response to real-time feedback provided to the user of the group's emerging real-time intent; which teaches the first prompt, collecting data during a first time period (session) and generating a prediction (a result) based on the collected data. 
The abstract of ROSENBERG makes clear there are multiple collaborative sessions where independent users collaboratively answer questions; thus ROSENBERG in this embodiment necessarily teaches display a second prompt on each of the plurality of computing device indicating a user opportunity for additional interaction with {a possible second} dynamic user interface; during a second time period (could be the balance of time available for the session, or another entire session), collect and store data from each of the plurality of computing devices reflecting each user's dynamic interaction with the {possible second} dynamic user interface in response to the second prompt, and further ROSENBERG makes clear that this possible second dynamic interface may be the same as the one previously display (e.g. when the user is asked to spell out an answer, rather than just select one [0046] or when the user is presented with a standard “Yes/No” interface to a subsequent, different question, thus to 
While ROSENBERG teaches performing analysis on the collected user data in order to determine, for example, weightings to be applied when calculating user contributions including synchronicity scores, ROSENBERG does not refer to this analysis as perturbation analysis. Further, ROSENBERG may not be relied upon to teach display a perturbation stimulus on each of the plurality of computing device.  In ROSENBERG there is no clear intermediate feedback, e.g. how the user’s individual contribution compares with the rest, displayed to the user; only the collective group intent for each time period (e.g. second) within the total session time period.
KAPLAN is a teaching example making a single prediction based on the prediction input of many members. First, KAPLAN teaches presenting a first prompt that requests a prediction such that the user can interact with a graphical display to provide their personal prediction (see e.g. FIG 4 – the user is providing estimated share prices for stocks). After the user has made their first predictions, the user is presented with a similar screen (see e.g. FIG 5) in which they can see the collective forecast and are presented with the chance (a second prompt) to enter their estimates again. 
KAPLAN makes clear (col 7 line 6) the collective intelligence algorithms weight each individual's forecast by a weighting factor (referred to in one embodiment as the WPSE), which reflects how good that individual has been at predicting the particular stock in question… method learns how good each individual is at predicting each stock and uses this learning to adjust its overall collective forecasts.
KAPLAN also makes clear the Consensus Prediction for the Stock (or collective forecast) are based on predictions made by users at different times (see col 8 lines 42-54).
Also note that the general algorithm is not limited to making stock price predictions, but could be used for a variety of other prediction/forecasting tasks (col 9 lines 4-18). 
Thus KAPLAN teaches after the first time period has ended (for making a prediction), perform a perturbation analysis using the data collected during the first time period (after the user has entered their prediction (as in FIG 4); determine some specific display a perturbation stimulus on each of the plurality of computing device (display the determined prediction forecast value as in FIG 5).  Common sense dictates that the iQ collective forecast presented in FIG 5 may or may not influence the user to change their estimate for one or more of the listed stocks.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of ROSENBERG and KAPLAN before them, to have combined ROSENBERG (providing a collaborative question answering system over different time periods) and KAPLAN (providing a collaborative forecasting system over different time periods with intermediate feedback) and arrived at the claimed invention, the combination motivated by simple human nature to know (and thus need to receive feedback of) how that user’s prediction compares with the group.
Regarding dependent claim 2 (12), incorporating the rejection of claim 1 (11), ROSENBERG further teaches wherein during the first time period a countdown timer is displayed on each display, the countdown timer configured to indicate an amount of time remaining in the first time period (countdown clock 304 [0053] is synchronized across all devices for current session to support use of time-pressure [0057] As the session time progresses, the 60 second countdown clock 304 counts down, applying time pressure to the group).
Regarding dependent claim 3 (13), incorporating the rejection of claim 1 (11), ROSENBERG further teaches wherein during the second time period a countdown timer is displayed on each display, the countdown timer configured to indicate an amount of time remaining in the second time period (countdown clock 304 [0053] is synchronized across all devices for current session to support use of time-pressure [0057] As the session time progresses, the 60 second countdown clock 304 counts down, applying time pressure to the group; this happens regardless of prompt or which session).
Regarding dependent claim 7 (17), incorporating the rejection of claim 1 (11), ROSENBERG in view of KAPLAN, combined at least for the reasons above, further teaches wherein the perturbation stimulus displays a possible answer to the prompt (as rejected in claim 1, KAPLAN’S “iQ collective forecast” displayed in FIG 5 is interpreted as intermediate feedback displays a possible answer (forecasted value)).
Regarding dependent claim 8 (18), incorporating the rejection of claim 1 (11), ROSENBERG further teaches wherein after the second time period a scaling factor is calculated for each user ([0058] calculation of weighting factors for each user … based on the historical performance of its members).
Regarding dependent claim 10 (20), incorporating the rejection of claim 1 (11), the example interfaces of ROSENBERG do not appear to expressly disclose the user interface includes an interactive button configured for finalizing a user response during a current time period when selected by the user. However, KAPLAN, combined at least for the reasons discussed above, does teach a “Go” button in both FIG 4 and Fig 5, which may reasonably be interpreted as an interactive button configured for finalizing a user response during a current time period when selected by the user to send the user’s estimates to the server for processing, as the system is website-based (see at least col 6 lines 5 and 18).
Regarding dependent claim 21, incorporating the rejection of claim 11, ROSENBERG further teaches a population curation process ([0116] dynamically adjusting collaborative swarm) wherein the behavioral data (historical data about the users) is used to identify, from the plurality of users, a sub-population of users … ([0116] the user's performance during that session likely resulted in a change in his historic user synchronicity value in this way, the swarm intelligence is adapted over time, strengthening the connections (i.e. input weighting) with respect to the more collaborative users in the swarm, and weakening the connections with respect to the less collaborative users in the swarm), although ROSENBERG does not explicitly describe the curation process identifying who are most likely to provide accurate responses to forecasting prompts, only those most likely to positively or negatively contribute to the group.  However, incorporating the teachings of KAPLAN, for at least the reasons discussed above, cures this deficiency because KAPLAN is expressly concerned with using machine learning techniques to improve forecast accuracy for the entire system (see col 5 lines 26-29), and identifying who are most likely to provide accurate responses to forecasting prompts by applying weights which can be adjusted based on the individual’s demonstrated historical skill in accurate prediction (col 8 line 9):
Basically this means that we use a weight, the ratio of how much error everyone has at predicting a given stock (the average prediction error), compared to how much error a particular individual is doing at predicting a given stock. If the individual has a low error, relative to the group error, then the weight give to that individual's prediction is large; and if the individual has high error relative to the group, than the weight given to that individual is small. (In one embodiment, where the individual appears to have consistently large error or appears to be merely guessing or entering predictions that have not connection to reality, the weight given to that individual's prediction may be very small or even zero.
One having ordinary skill in the art of graphical user interfaces can immediately see how a user who contributes to the group not only in terms of cohesiveness (weighting of input as shown in ROSENBERG) but also in terms of correctness (weighting of input as shown in KAPLAN), would be beneficial to keep in the group (ultimately having a higher relative weight to their inputs) and a user who fails to contribute to the group (ultimately have a much lower relative weight or even no relative weight to their inputs).
Regarding dependent claim 22, incorporating the rejection of claim 21, ROSENBERG in view of KAPLAN, combined at least for the reasons discussed above, further teaches wherein the population curation process uses an algorithm derived at least in part from a machine learning process performed upon previously collected behavioral data (KAPLAN is expressly concerned with using machine learning techniques to improve forecast accuracy for the entire system (see col 5 lines 26-29) and using historical data to improve predictions by analyzing and assigning weights to member’s input).
Regarding dependent claim 23, incorporating the rejection of claim 11, ROSENBERG in view of KAPLAN, combined at least for the reasons discussed above, further teaches including a weighting process wherein the behavioral data is used to assign weighting factors to each of the plurality of users, the weighting factors being used in calculating the prediction (relying on KAPLAN to explicitly teach weighting factors used in calculating the prediction as discussed in claims 21-22 above; relying on ROSENBERG to teach a more generalized weighting process that uses historical data to assign weights to users who are answering questions generally ([0116] compute and store a weighting value for each user, based on that user's historic user synchronicity values… where the synchronicity values are based on the users interaction with the system [0100] determining whether user is convergent or divergent).
Regarding dependent claim 24, incorporating the rejection of claim 23, ROSENBERG in view of KAPLAN, combined at least for the reasons discussed above, further teaches wherein the weighting process uses an algorithm derived at least in part from a machine learning process performed upon previously collected behavioral data (KAPLAN is expressly concerned with using machine learning techniques to improve forecast accuracy for the entire system (see col 5 lines 26-29) and using historical data to improve predictions by analyzing and assigning weights to member’s input).
Claims 4-6, 9, 14-16, and 19 are rejected under 35 USC 103 as unpatentable over ROSENBERG in view of KAPLAN, further in view of LAUER (Pub. No. US 2016/0349976 A1).
Regarding dependent claim 4 (14), incorporating the rejection of claim 1 (11), neither ROSENBERG nor KAPLAN explicitly states the dynamic interface comprising a selection line with a slider configured to be moved along the selection line by the user. ROSENBERG’s dynamic interface allows for the selection among a number of distinct choices while KAPLAN’S interface allows for the input of a single number for each prediction. 
LAUER teaches [0008] Inputting numerical values is a very common operation in software that uses graphical user interfaces …. Existing interfaces, typically input boxes with up and down stepper buttons and/or sliders, work well when the scale of the input is known in advance…. Sliders need predefined bounds and quantization (the discrete values that the slider can produce), LAUER is directed to improving known sliders, but as is clear, a dynamic interface comprising a selection line with a slider configured to be moved along the selection line by the user is known to be suitable for inputting numerical values (such as those necessary for predicting numbers).
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of ROSENBERG in view of KAPLAN and LAUER before them, to have combined ROSENBERG in view of KAPLAN (predicting a numerical result using a dynamic interface) and LAUER (teaching it was known to use sliders for input numerical values) and arrived at the claimed invention, the combination motivated by the clear teaching in LAUER of the use of sliders for providing numerical input “works well” when the scale of the input is known in advance (in other words, for a well-understood range of values).
Regarding dependent claim 5 (15), incorporating the rejection of claim 4 (14), the combination of ROSENBERG in view of KAPLAN further in view of LAUER further teaches wherein a position of the slider along the selection line indicates a user response to the prompt (this is how sliders work; the user moves the slide (also known as a thumb) to indicate their desired value).
Regarding dependent claim 6 (16), incorporating the rejection of claim 4 (14), the combination of ROSENBERG in view of KAPLAN further in view of LAUER further teaches the selection line including a plurality of selection values (LAUER [0008] Sliders need predefined bounds and quantization (the discrete values that the slider can produce)).
Regarding dependent claim 9 (19), incorporating the rejection of claim 1, neither ROSENBERG nor KAPLAN explicitly states wherein user interaction data collected over each time period includes at least one selected from the group of a position of the slider, a speed of the slider, a trajectory of the slider, and a time delay between the prompt appearing on the display and a first motion of the slider. As noted above, incorporating the teachings of LAUER for the reasons discussed in claim 4 above teaches the interface that the user may interact with in order to provide the prediction can be a numerical slider.  Thus, user interaction data collected over each time period includes … a position of the slider (the value the user has selected). Only one must be shown in the art when recited in the alternative.


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).


CONCLUSION
The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
US 2014/0089233 A1 (ELLIS) is directed broadly to [0014] novel prediction gathering, publishing and/or processing systems, methods of use of such systems, and methods of doing business with such systems. In some embodiments, the system is implemented as a game where at least some of the game players provide predictions about future events. The system can collect, process, and/or publish prediction data, and/or derivation data based on predictions made by participants.
US 8,655,804 B2 (CARRABIS) determining at least one nonconscious element of an interaction by the individual and correlating the at least one nonconscious element with at least one identifiable demographic characteristic of the individual.
US 2016/0284172 A1 (WEAST) receiving sensory data from one or more wearable devices, determining a context for a user wearing the one or more wearable devices based on the sensory data, determining a mechanism to nudge the user to reinforce user behavior based on stored preferences and policies and transmitting a nudging stimulus to at least one of the wearable devices via the determined mechanism to provide a notification to the user.
US 2014/0278835 A1 (MOSESON) [0173]  In step 1528, after the second user has voted on a predetermined plurality of statements, system 100 electronically provides recommendations to the second user as to how the second user should change existing votes or make new votes. In step 1532, system 100 allows a user to adopt the votes of a group or another user as their own.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is 571-270-3771.  The examiner can normally be reached on Mon-Fri 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Amy M Levy/Primary Examiner, Art Unit 2179